12 F.3d 205
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Daniel Marion SCHROYER, Plaintiff-Appellant,v.Doctor KICZALEAS;  William A. Scott;  John T. Gavlas,Defendants-Appellees.
No. 93-7015.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 25, 1993.Decided Nov. 19, 1993.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke, No. CA-92-706-R;  James H. Michael, Jr., District Judge.
Daniel Marion Schroyer, pro se.
Barbara J. Taylor, Parvin, Wilson, Barnett & Guynn, Powell M. Leitch, Woods, Rogers & Hazlegrove, Roanoke, VA, James Walter Hopper, Richmond, VA, for defendants-appellees.
W.D.Va.
DISMISSED.
Before ERVIN, Chief Judge, and PHILLIPS and WILKINSON, Circuit Judges.
OPINION
PER CURIAM:


1
Appellant appeals from the district court's orders granting Dr. Kiczaleas' motion for summary judgment, denying Appellant's jury trial demand, and denying leave to amend the complaint.  We dismiss the appeal for lack of jurisdiction because the orders are not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).  The orders here appealed are neither final orders nor appealable interlocutory or collateral orders.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
DISMISSED.